Title: From George Washington to Benjamin Lincoln, 17 October 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 17th Octo. 1782
                  
                  I have the honor to inclose to you a Copy of the Report of the Board of Officers upon the Rank of Lieut. Colos Huntington & Gray—decided in favor of the former.
                  You wil find also a Return of Recruits joined this Army up to the first of this Month—which you will be pleased to lay before Congress.
                  I beg your leave for the inclosed Letter to Colo. Wm Butler.  With much Regard & Esteem I am D. Sir &c.
                  
                     G.W.
                     
                  
               